EXHIBIT 10.1

 

RETIREMENT AGREEMENT

 

THIS AGREEMENT made this 2nd day of December, 1998, between HAWKINS CHEMICAL,
INC. (“Hawkins”) and HOWARD M. HAWKINS (“HMH”).

 

WHEREAS, HMH has been employed as Vice President and Treasurer of Hawkins; and

 

WHEREAS, Hawkins and HMH have agreed that it is appropriate to provide for the
future retirement from employment by HMH;

 

NOW, THEREFORE, in consideration of the foregoing premises, the parties agree
and covenant as follows:

 

1.                                       Resignation. Effective September 30,
1999, or such earlier time as HMH shall desire, HMH shall resign from all
offices which he holds at Hawkins or any subsidiary of Hawkins, except as a
member of the Hawkins Board of Directors or a member of the Hawkins Executive
Committee and as a trustee of qualified plans. HMH shall also resign as a
trustee of the qualified plans at such times as a corporate trustee is appointed
for each such plan.

 

At all times after such resignation and prior to reaching early retirement, HMH
shall be available for consultation by Hawkins by telephone, and in an
emergency, Hawkins may require HMH to perform certain duties consistent with
HMH’s experience and level of performance, not to exceed 30 days at any one time
nor 90 days in any one year.

 

2.                                       Compensation. Hawkins shall pay to HMH,
commencing upon such resignation on or before October 1, 1999, annual
compensation of $110,000 for a period of six consecutive years, payable in
accordance with the customary payroll practices of Hawkins for its employees.

 

HMH shall remain as an employee (without duties) until the termination of such
six-year period and shall receive contributions to qualified plans, but there
shall be no payment for directors’ fees or out-of-pocket expenses, including car
or gasoline allowances, and there shall be no annual or periodic bonuses. HMH
shall also be entitled to participate in the Employee Stock Purchase Plan.

 

3.                                       Insurance. Hawkins shall continue HMH’s
Hawkins medical and other insurance benefits as they existed before his
resignation as an officer and until he reaches age 65. The cost of providing
such benefits shall be shared by Hawkins and HMH in accordance with the terms of
such benefit programs as they exist during such period, and if any payment is
required from HMH, it shall be withheld in accordance with the customary
practices for all other employees, or if withholding is impracticable, it shall
be promptly reimbursed by HMH.

 

4.                                       Qualified Plan Benefits. Upon the
expiration of such six-year period, HMH may commence taking benefits from
Hawkins qualified plans, provided he bas then attained early retirement age
provided in such plans.

 

5.                                       Automobile. HMH shall receive title to
his company automobile at the time that his resignation as an officer shall
become effective.

 

1

--------------------------------------------------------------------------------


 

6.                                       Taxes. HMH assumes responsibility for
any federal, state, or local income tax liability which may arise as a result of
payments made to him pursuant to this Agreement.

 

7.                                       Confidentiality; Competition. HMH
acknowledges that as Vice President and Treasurer of Hawkins he has become
familiar with trade secrets, know-how, executive personnel, strategies, and
other confidential information and data concerning Hawkins and its subsidiaries.
In consideration of the various benefits to HMH arising under this Agreement,
during the term of payments under this Agreement and for a period of two years
after, HMH shall not:

 

a.                                       directly or indirectly own, manage,
control, participate in, consult with, or render services of any kind for any
concern which engages in a business which is competitive with any business being
conducted by Hawkins or its subsidiaries throughout the six-year period of
payments hereunder, without the prior approval of Hawkins;

 

b.                                      without the prior approval of Hawkins,
become an agent or employee of any publicly traded corporation or any division
or subsidiary of such corporation where more than 5% of such entity’s business
is in competition with any business being conducted by Hawkins or its
subsidiaries during such six-year period, unless the annual sales of such
organization do not exceed $10 million;

 

c.                                       except as required by subpoena or court
order, disclose to any other person any such confidential information or data;
or make any written or oral statement regarding Hawkins’ or its subsidiaries’
directors or officers which may have the effect of being detrimental to any of
their best interests; or

 

d.                                      participate directly or indirectly in
any attempt to acquire the business or assets of Hawkins or any subsidiary or in
any other manner to interfere with the management of Hawkins, whether by
friendly or unfriendly means, other than acting as a director or Executive
Committee member of Hawkins.

 

If at the time of the enforcement of this Section 7 the court shall hold that
the duration, scope, or area of restriction stated in this section is
unreasonable under the circumstances then existing, the parties agree that the
maximum duration, scope, or area reasonable under such circumstances shall be
substituted for the stated duration, scope, or area.

 

In the event of a breach of any of the provisions of this Section 7 by HMH,
Hawkins, in addition to any of the rights and remedies existing in its favor,
may apply to a court of competent jurisdiction for specific performance or
injunctive or other relief in order to enforce or prevent any violations hereof.

 

8.                                       Cooperation. HMH shall cooperate with
Hawkins in furnishing testimony or other assistance in connection with the
claims or litigation of any kind against Hawkins or any of its subsidiaries,
officers, or directors from time to time but shall be reimbursed for any
out-of-pocket expense in connection therewith.

 

9.                                       Nonsolicitation. During the course of
his employment with Hawkins, HMH has become familiar with its employees and
those of its subsidiaries. During said six-year period and for two years
thereafter he shall not directly or indirectly without the prior written
permission of Hawkins induce any person to leave the employ of Hawkins or any
subsidiary of it and enter into employment with him or his then employer, nor
shall he hire any such individual who approaches him for employment.

 

10.                                 Claims. Except for breaches of this
Agreement or claims for amounts due pursuant to this Agreement or benefits under
of any Hawkins qualified plans, HMH waives, releases, and discharges Hawkins and
its successors, assigns, officers, directors,

 

2

--------------------------------------------------------------------------------


 

employees, and agents from any and all claims which he might have, including
claims arising out of his employment with Hawkins and claims arising under any
federal or state employment policy.

 

11.                                 Breach of Agreement. Upon breach or a threat
of breach of any provision of this Agreement, either party has the right to
pursue all rights and remedies provided at law or in equity to enforce this
Agreement, and Hawkins shall have the right to suspend any payment to be made by
it other than from its tax-qualified plans.

 

If either party must act to enforce this Agreement, the other party shall
reimburse the party so acting for all reasonable costs of enforcement, including
attorneys’ fees.

 

12.                                 Entire Agreement. This Agreement is the
entire agreement between the parties and may be altered or amended only by a
written document signed by both parties. HMH acknowledges that, except as
provided in this Agreement, no additional sums of any kind will be paid to him
by Hawkins or its subsidiaries.

 

13.                                 Binding Effect. This Agreement is binding
upon and inures to, the benefit of the parties, their heirs, successors,
administrators, and assigns. This Agreement cannot be assigned by either party
without the written consent of the other party.

 

14.                                 Savings Clause. Should any valid federal or
state law or final determination of any agency or court of competent
jurisdiction affect any provision of this Agreement, the remaining provisions
shall otherwise continue in full force and effect.

 

IN WITNESS WHEREOF, this Agreement bas been executed by the parties the date
first above written.

 

 

HAWKINS CHEMICAL, INC.

 

 

 

 

 

By

 /s/ Dean L. Hahn

 

 

 

   Chief Executive Officer

 

 

 

 

 

 

 

 

 /s/ Howard M. Hawkins

 

 

 

Howard M. Hawkins, Individually

 

3

--------------------------------------------------------------------------------